— In an action to recover damages for breach of contract, defendant appeals from (1) a judgment of the Supreme Court, Queens County (Rodell, J.), entered February 21, 1984, upon defendant’s default; (2) an order of the same court (Kassoff, J.)j dated April 2, 1984, which denied defendant’s motion to vacate the judgment, without prejudice to renewal upon proper papers; (3) an order of the same court (Cooperman, J.), dated March 20,1984, which referred defendant’s motion to vacate the judgment and restore the case to the calendar of Special Term for an immediate hearing to another Special Term Justice; and (4) an order of the same court (Graci, J.) dated June 11, 1984, which denied defendant’s motion to dismiss the complaint and for an expedited trial and sanctions against plaintiff.
Appeal from the judgment entered February 21, 1984 dismissed. No appeal lies from a judgment entered upon default.
Order dated April 2, 1984 affirmed.
Appeal from the order dated March 20, 1984 dismissed. An order by a Supreme Court Justice referring a motion to another Justice for the purpose of a hearing is not appealable as of right (CPLR 5701 [a]; Devine v Devine, 106 AD2d 487), and we decline to grant leave.
Order dated June 11, 1984 affirmed.
*777Respondent is awarded one bill of costs.
The issues on these appeals have been previously determined by this court (see, Ebony Oil Corp. v Brooks, 96 AD2d 880). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.